Citation Nr: 0602316	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served a period of active service in the Air 
Force from August 1972 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a November 1999 decision, the Board denied the veteran's 
claim for entitlement to service connection for a psychotic 
disorder. The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC). In 
a December 2000 Order, the CAVC vacated and remanded the 
Board's November 1999 decision and remanded the veteran's 
claim.

In August 2001, the Board remanded the veteran's claim in 
order to identify treatment providers for the veteran's 
claimed psychiatric condition, to obtain a VA 
neuropsychiatric examination report, and for actions 
consistent with the VCAA.

In an April 2003 decision, the Board again denied the 
veteran's claim for entitlement to psychiatric disability. 
The veteran again appealed the Board's decision to the CAVC. 
In a March 2004 Order, the CAVC vacated the Board's April 
2003 decision and remanded the veteran's claim for compliance 
with Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was again remanded by the Board to the RO in 
August 2004 for additional development.  


FINDING OF FACT

It is at least as likely as not that the veteran has organic 
brain syndrome resulting from a head injury in service.



CONCLUSION OF LAW

Organic brain syndrome due to head injury was incurred in 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005). Service connection for psychosis is presumed if 
it is manifest to a compensable degree within the year after 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service. 38 C.F.R. § 
3.303(b) (2005). A veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service. 38 C.F.R. § 3.303(d) (2005).

The veteran in this case essentially claims that he currently 
has a psychiatric disorder which began while he was on active 
duty. At times, he has suggested that his psychiatric 
condition was caused as the result of injuring his head in a 
1973 automobile accident.  In any case, he has claimed that 
he was mentally healthy prior to active duty, and that he 
suffered psychiatric symptoms since the time of his discharge 
in 1973.

Service medical records reflect that in conjunction with a 
June 1972 enlistment examination, he denied any history of 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, and 
periods of unconsciousness.  Psychiatric examination was 
normal.  In August 1973, the veteran sought treatment for 
back pain after an automobile accident.  He also reported 
having been unconscious for three minutes in the immediate 
aftermath of the accident.  Examination revealed, in 
pertinent part, no bumps on his head, and his pupils were 
equal, round, and reactive to light and accommodation.  Fundi 
were within normal limits.

In October 1973, the veteran underwent a psychiatric 
evaluation at a mental health clinic.  The veteran had 
apparently been referred by a hospital commander because of 
chronic sick call visits related to back problems for which 
doctors could find no medical cause.  In a telephone 
conversation, a supervisor reported that the veteran 
constantly overslept, then went on sick call, apparently as a 
passive-aggressive way to cover up his "failure to repair."  
The examiner's impression was that the veteran was a passive-
aggressive individual who was somewhat dependent and appeared 
to utilize medical channels as a manipulative way to stay out 
of difficulty relating to "constant failure to repair."  It 
was felt that because of his passive-aggressiveness and 
manipulation of both the hospital and his squadron, the 
veteran was unable to adapt to and function effectively 
within the military.  It was therefore strongly recommended 
that he be separated from active duty.

The veteran underwent a separation examination in October 
1973.  In conjunction with this examination, he denied any 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  Examination revealed a 
passive-aggressive personality.

The veteran filed a claim for service connection in August 
1996, and there is no question that he has been currently 
diagnosed as having a psychiatric disability.  VA and private 
medical records (including VA examination reports) dated 
between October 1996 and December 2002 reflect numerous 
psychiatric diagnoses, including severe psychiatric disorder 
(not otherwise specified), psychosis (not otherwise 
specified), schizophrenia (chronic paranoid type), 
schizoaffective disorder, depression with acute psychosis, 
and organic brain syndrome.  On an October 1997 VA Form 9, he 
asserted that he had been misdiagnosed in service as having a 
personality disorder, and that the psychotic disorder he 
currently had was the same condition he had while on active 
duty.

However, the evidence is mixed as to whether there is any 
connection between the veteran's current psychiatric 
disability and his active duty.  The evidence in favor of 
such a connection includes an October 2001 written statement, 
in which the veteran's sister essentially reported that 
following his discharge from active duty, the veteran had 
suffered from depression, anger, social withdrawal, 
vindictiveness, and quick loss of temper.

During a November 2001 VA outpatient visit, the veteran 
reported that his psychotic disorder had begun while on 
active duty (he was unsure of the exact date and year), and 
said he had had persistent psychotic symptoms ever since 
(including auditory hallucinations telling him to harm 
himself or others).  He was diagnosed as having 
"schizophrenia, chronic paranoid type . . . onset while 
active duty . . ." Similarly, the veteran again reported 
(during VA outpatient treatment in January 2002) that his 
psychiatric condition had had its onset while on active duty.

In July 2002 a VA physician noted that in view of the fact 
that the veteran had reported that he did well in the service 
prior to a head injury and began having psychiatric problems 
resulting in psychiatric treatment and discharge from the 
service soon after said injury, his appeal of the denial of 
service connection seemed appropriate.  The VA physician 
further noted that worsening of psychiatric symptoms with 
head injuries with aging and loss of support systems (in this 
case, the death of the veteran's wife) was to be expected.  
Finally, the VA physician diagnosed the veteran as having 
schizoaffective disorder versus a chronic organic brain 
syndrome secondary to head injury.  This diagnosis was 
essentially repeated in a December 2002 outpatient entry.

Private medical records also reflect outpatient treatment 
beginning in October 2001 for, in part, depression, which the 
veteran reported began about 20 years beforehand and 
necessitated his discharge from active duty.  He said that he 
had not been treated for these symptoms since his discharge.  
Following an examination, the impression was "longstanding" 
depression.


A VA examiner in April 2002 obtained history from the 
veteran's sister concerning symptomatology before and after 
service, and indicated that such history seemed completely 
reliable and sufficient to verify the diagnosis of persistent 
schizoaffective disorder and that it was consistent with the 
history that there were symptoms of schizophrenia in the 
veteran's 20's.  There are 2 copies of this report in the 
claims folder.  One contains an opinion that the examiner 
felt the veteran's schizophrenia was not associated with 
military service.  The more recently received copy does not 
contain this opinion.  

A June 2004 letter from Dr. H. states that he examined the 
veteran, considered service medical records, and interviewed 
his sister.  Dr. H. noted that the veteran had been in a jeep 
accident and thus sustained a head injury in service.  He 
opined that if the veteran had not been in the jeep accident, 
he would not have suffered the trauma to his head and be 
experiencing mental illness.  

An October 2004 VA examination report indicates that the 
examiner reviewed the veteran's claims folder and that the 
veteran had a complicated case.  However, it was felt that 
his head injury caused organic brain syndrome and that it was 
manifested by PTSD and schizoaffective symptoms.  The RO 
requested the examiner to address the matter again.  This 
examiner reiterated the opinion again in November 2004 and in 
January 2005.

Thereafter, the RO referred the veteran's claims folder to 
another VA examiner, who reviewed the veteran's claims folder 
and rendered a brief medical opinion in April 2005, to the 
effect that the most evidence she found was for 
schizoaffective disorder.  She reported the veteran's history 
but did not indicate what supported her finding of 
schizoaffective disorder.  She concluded, without explaining 
how or why, that it was less likely than not caused by or a 
result of the veteran's service.

In essence, the record establishes that the veteran has a 
psychiatric disorder, which is either schizoaffective 
disorder or organic brain syndrome due to head injury.  He 
also had symptoms in service after the head injury, which 
symptoms were felt to be from a personality disorder.  
Physicians now say that he has either organic brain syndrome 
as a result of a head injury in service, or a schizoaffective 
disorder.  The record clearly documents that the veteran did 
have a head injury in service.  One doctor in July 2002 felt 
the veteran had either schizoaffective disorder or organic 
brain syndrome.  The VA doctor who examined the veteran in 
October 2005 seems convinced that the veteran has organic 
brain syndrome due to the in-service head injury.  Based on 
the record, the Board concludes that it is at least as likely 
as not that the veteran has organic brain syndrome and that 
it is due to his in-service head injury.  Reasonable doubt is 
resolved in his favor.  

Any deficiency in VA's duties to notify or to assist the 
claimant, see Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) is 
harmless, as service connection is being granted for the 
claimed disability.  


ORDER

Entitlement to service connection for organic brain syndrome 
due to head injury is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


